ORDER

PER CURIAM.
Bobby Bostic (movant) appeals the motion court’s judgment denying his Rule 24.035 motion after an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude the determination of the trial court was not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).